DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, drawn to A payload engagement system for selectively coupling a payload to a vehicle (UAV), classified in B64F1/32.
II. Claims 16-20, drawn to a method of utilizing a payload engagement system to selectively couple a payload to a vehicle comprising positioning the vehicle on a first side of a docking platform; guiding the payload toward the vehicle from a second side of the docking platform, classified in B64D1/22.
The inventions are independent or distinct, each from the other because:
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be the process as claimed can be practiced by another and materially different apparatus or by hand such as lifting fork.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
(A) Separate classification;    
(B) A separate status in the art even when classifiable together; 
(C) A different field of search: It is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) e.g., searching different classes/subclasses or electronic resources, or employing different search queries. Examiner notes that a different field of search may exist even though inventions may be classified together; and/or
.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
No telephone communication was initiated since the requirement is complex, the application is being prosecuted by the applicant pro se, or the examiner knows from past experience that an election will not be made by telephone. MPEP 812.01.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
A telephone call was NOT made to Applicant to request an oral election regarding the election/restriction requirement due to at least one of the following:
                i. the restriction requirement is complex
                ii. the application is being prosecuted by the applicant pro se
                iii. from past experience an election will not be made by Applicant or Applicant’s representative over the telephone.
                See MPEP 812.01

CONCLUSION
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri 8-5.


/MEDHAT BADAWI/Primary Examiner, Art Unit 3642